Fourth Court of Appeals
                            San Antonio, Texas
                                  JUDGMENT

                     Nos. 04-14-00725-CR & 04-14-00726-CR

                               Joe Eric HINOJOSA,
                                     Appellant

                                        v.
                                       The
                               The STATE of Texas,
                                     Appellee

            From the 187th Judicial District Court, Bexar County, Texas
                Trial Court Nos. 2013CR10041 & 2013CR10042
                  Honorable Raymond Angelini, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE BARNARD

  In accordance with this court’s opinion of this date, these appeals are DISMISSED.

  SIGNED December 10, 2014.


                                          _________________________________
                                          Catherine Stone, Chief Justice